Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 12/9/21 is acknowledged. Claims 25-29, 41, 42 and 44-50 are pending. 

Specification
The specification filed 12/9/21 is acknowledged, and overcomes the objection to the Specification. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed products are novel and non-obvious over the teachings of the prior art.  The closest prior art is DeLaPoterie et al. (US 2005/0175648). 
DeLaPoterie et al. teach a beauty care product system (e.g. abstract; paragraphs 0013-0016), comprising: 
a. an energy releasable beauty care product selected from artificial eye lash or wig (e.g. paragraph 0012, 0161, 0164; Example 1); and 
b. an adhesive layer comprising energy absorbing microspheres (e.g. paragraph 0008, 0010, 0021-0026; Example 1).  DeLaPoterie et al. teach that the compositions are mascaras, which are not permanent and removable by washing (i.e. that are easily removable through the utilization of an energy source, i.e. mechanical energy) (e.g. paragraph 0159, Example 1). DeLaPoterie teach that the compositions are heat-expandable (e.g. paragraph 0008-0009, 0018, Examples; Claims). 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 25-29, 41, 42 and 44-50 allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NICOLE P BABSON/Primary Examiner, Art Unit 1619